•. On Motion for Rehearing.
CHRISTIAN, J.
It is made to appear in appellant’s motion for a rehearing that the clerk of the trial court failed to forward the statement of facts to this court. The statement of facts, now on file in this court, appears to have been filed in the.court below within the time prescribed by law.
The sufficiency of the evidence is the only question presented. Ronald Roberson, the injured party, and Bryan Biggs, were in Roberson’s automobile. Appellant and three others approached the car. One of appellant’s companions exhibited a pistol and pointed it at Biggs. Another of appellant’s companions ordered Roberson and Biggs out of the car. Being in fear of injury at the hands of their assailants, Roberson and Biggs surrendered the car. Appellant and his companions, got in the car and drove away, appellant riding on the back seat. They were pursued by the sheriff, a deputy sheriff, Roberson, and Biggs. Being pressed, appellant and his companions abandoned the car a short distance from town where they were captured and arrested.
The court submitted the law of principals. The testimony is amply sufficient to support the conclusion of the jury that appellant was a principal in the commission of the offense.
The evidence being sufficient, appellant’s motion for rehearing is overruled.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.